UNITED STATES COURT OF APPEALS                     FILED
                            FOR THE NINTH CIRCUIT                      JAN 30 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
KRISTIN RUTH HANSON, on behalf of            No.    15-56604
herself and her adult child R.M. as her
Guardian Ad Litem,                           D.C. No.
                                             8:14-cv-01823-AG-DFM
               Plaintiff-Appellant,          Central District of California,
                                             Santa Ana
BRITTANY HOWARD,
                                             ORDER
               Appellant,

 v.

HAROLD LA FLAMME; et al.,

               Defendants-Appellees.


KRISTIN RUTH HANSON, on behalf of            No.    15-56690
herself and her adult child R.M. as her
Guardian Ad Litem,                           D.C. No.
                                             8:14-cv-01823-AG-DFM
               Plaintiff-Appellee,

 v.

JEREMIAH MORGAN and ANN
MORGAN,

               Defendants-Appellants.

Before: TASHIMA and WATFORD, Circuit Judges, and ZOUHARY,* District
Judge.

      *
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
                                                                        Page 2 of 2


      Appellee Duke Bussey’s petition for panel rehearing, filed January 21, 2019,

is GRANTED. The memorandum disposition filed January 10, 2019, is amended

by adding footnote 1 on page 3 of the disposition. The amended version has been

filed concurrently with this order.

      No further petitions for panel rehearing or rehearing en banc will be

entertained.
                             NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

KRISTIN RUTH HANSON, on behalf of               No.    15-56604
herself and her adult child R.M. as her
Guardian Ad Litem,                              D.C. No.
                                                8:14-cv-01823-AG-DFM
                Plaintiff-Appellant,

BRITTANY HOWARD,                                AMENDED MEMORANDUM*

                Appellant,

 v.

HAROLD LA FLAMME; et al.,

                Defendants-Appellees.


KRISTIN RUTH HANSON, on behalf of               No.    15-56690
herself and her adult child R.M. as her
Guardian Ad Litem,                              D.C. No.
                                                8:14-cv-01823-AG-DFM
                Plaintiff-Appellee,

 v.

JEREMIAH MORGAN and ANN
MORGAN,

                Defendants-Appellants.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                           Page 2 of 7

                   Appeals from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                            Submitted January 7, 2019**
                               Pasadena, California

Before: TASHIMA and WATFORD, Circuit Judges, and ZOUHARY,*** District
Judge.

      R.M. appeals from the district court’s grant of several motions to dismiss

disposing of ten claims she brought against numerous defendants. She does not

contest the district court’s decision to dismiss three claims (Claims 5, 6, and 8);

this memorandum disposition deals with the remaining seven. Also, in this

consolidated appeal, Jeremiah and Ann Morgan challenge the district court’s

appointment of Brittany Howard as guardian ad litem for R.M.

      1. Claims 1 and 2, which allege violations of 42 U.S.C. § 1985, are not

time-barred. Like § 1983, § 1985 borrows the forum State’s statute of limitations

for personal injury actions. See McDougal v. County of Imperial, 942 F.2d 668,

673–74 (9th Cir. 1991). In California, § 1985 actions must be commenced within

two years of the claim accruing. Cal. Civ. Proc. Code § 335.1. One commences a




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
                                                                             Page 3 of 7

suit “by filing a complaint with the court.” § 411.10. To that end, R.M. filed her

complaint exactly two years after the period of limitations was no longer tolled

based on her age. See § 352(a).1

      The district court equated the appointment of the guardian ad litem with the

commencement of the action and concluded that Claims 1 and 2 are time-barred.

That view is incorrect. The guardian ad litem is not a new party to the action but

instead protects the interests of an existing party who cannot represent herself. See

Fed. R. Civ. P. 17(c)(2); cf. Wheeler v. City of Santa Clara, 894 F.3d 1046, 1059

(9th Cir. 2018).

      We remand to the district court to decide in the first instance whether Claims

1 and 2 should be dismissed on some other ground. We note, however, that neither

R.M.’s mother nor her guardian ad litem can maintain an action on behalf of R.M.

without the assistance of counsel. See Johns v. County of San Diego, 114 F.3d

874, 877 (9th Cir. 1997). If new counsel is not retained following remand, the

district court should dismiss Claims 1 and 2 without prejudice. See id.

      2. Claim 3 alleges a violation of 42 U.S.C. § 1986, which prescribes its own

one-year statute of limitations. The district court determined that this claim, filed


1
 Dr. Bussey argues that California Civil Procedure Code § 340.5, rather than
§ 335.1, sets the limitations period for Claims 1 and 2. Section 340.5, however,
does not apply because “the gravamen of [the] complaint is not [medical]
malpractice but the violation of [the plaintiff’s] constitutional rights.” Ellis v. City
of San Diego, 176 F.3d 1183, 1190 (9th Cir. 1999).
                                                                            Page 4 of 7

two years after R.M. reached the age of majority, was time-barred. On appeal,

R.M. contends that her developmental disability entitled her to tolling under

California Civil Procedure Code § 352. Because this argument was not raised in

the district court, it is forfeited on appeal. See Avila v. Willits Envtl. Remediation

Trust, 633 F.3d 828, 840 (9th Cir. 2011).

      3. R.M. “dealt with” Judge Firmat “in his judicial capacity,” entitling Judge

Firmat to absolute immunity from Claims 3 and 4. Stump v. Sparkman, 435 U.S.

349, 362 (1978).

      4. As to Claim 4, R.M. fails to state a claim for disability discrimination or

retaliation under the Rehabilitation Act. As noted by the district court, there were

insufficient allegations of federal financial assistance to a state or county program.

See Castle v. Eurofresh, Inc., 731 F.3d 901, 908–09 (9th Cir. 2013). For that same

claim, the district court also determined that R.M. failed to state a claim under the

Americans with Disabilities Act because the complaint merely recites the statutory

language. By not addressing this ground for the district court’s ruling, R.M.

forfeited its consideration on appeal. See Cruz v. Int’l Collection Corp., 673 F.3d

991, 998 (9th Cir. 2012). Claim 4 was deficiently pleaded as to all defendants, so

we need not reach the district court’s defendant-specific grounds for dismissing

this claim.

      5. Claim 7 does not allege that an employee of the County of Orange
                                                                          Page 5 of 7

violated R.M.’s rights. Thus, the district court correctly concluded that R.M. failed

to plead an adequate theory of liability under Monell v. Dep’t of Social Services of

the City of New York, 436 U.S. 658 (1978).

      6. R.M. filed a motion for reconsideration of the denial of her ex parte

motion to extend the time to file a second amended complaint. The district court

found that R.M.’s motion did not comply with Local Rule 7-18, which enumerates

the grounds on which a litigant may advance a motion for reconsideration. See

C.D. Cal. Loc. R. 7-18. In light of the repeated late filings and improper ex parte

requests made by R.M.’s attorney during the course of litigation, the district court

did not abuse its discretion by denying the motion on this ground. See Tri-Valley

CAREs v. U.S. Dep’t of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012).

      7. R.M. does not contest the district court’s decision to decline supplemental

jurisdiction over the remaining state-law claims, Claims 9 and 10. Because we are

reversing the district court’s dismissal of Claims 1 and 2, however, “the reason for

dismissing the remaining supplemental claims no longer exists.” Fang v. United

States, 140 F.3d 1238, 1244 (9th Cir. 1998). We therefore vacate the dismissal of

Claims 9 and 10. If Claims 1 and 2 are subject to dismissal on some other ground,

the district court may once again consider whether to decline supplemental

jurisdiction. 28 U.S.C. § 1367(c)(3). As noted above, R.M. must be represented

by counsel to proceed on Claims 9 and 10. See Johns, 114 F.3d at 877.
                                                                            Page 6 of 7

      8. The district court appointed Brittany Howard as guardian ad litem for

R.M. because both Kristin Hanson (her mother) and Jeremiah Morgan (her father)

have a conflict of interest with R.M.’s suit. We review this decision for an abuse

of discretion. See United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th

Cir. 1986). The district court reasonably concluded that Howard has “some

significant relationship with, and is truly dedicated to the best interests of,” her

former neighbor R.M. Naruto v. Slater, 888 F.3d 418, 421 (9th Cir. 2018). We

find no abuse of discretion.

      9. We do not consider the Morgans’ contention, raised for the first time on

appeal, that R.M. has a constitutional right to appointed counsel. For one, it is far

from clear that they have standing to raise this contention on behalf of an opposing

party. In any event, the Morgans may seek to present this argument to the district

court, which has statutory authority to appoint counsel upon a showing of

“exceptional circumstances.” 30.64 Acres of Land, 795 F.2d at 799; see 28 U.S.C.

§ 1915(e)(1).

                                        *      *     *

      In Case No. 15-56604, we affirm the district court’s dismissal of Claims 3

through 8. We reverse the dismissal of Claims 1 and 2, vacate the dismissal of

Claims 9 and 10, and remand for further proceedings as to these four claims.

      In Case No. 15-56690, we affirm the district court’s appointment of Howard
                                                         Page 7 of 7

as guardian ad litem for R.M.

      AFFIRMED in part, REVERSED in part, VACATED in part, and

REMANDED.

      Each party shall bear its own costs on appeal.